                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ANTHONY D. ORR,                                  :
    Plaintiff,                                   :     CASE NO. 3:18-CV-1908 (MPS)
                                                 :
        v.                                       :
                                                 :
LIEUTENANT MARQUIS,                              :
     Defendants.                                 :     January 10, 2019

________________________________________________________________________

                               INITIAL REVIEW ORDER

        On November 26, 2018, the plaintiff, Anthony D. Orr, a pro se inmate currently

confined at the Cheshire Correctional Institution (“Cheshire”) in Connecticut, brought a

civil rights action under 42 U.S.C. § 1983 against six Department of Correction (“DOC”)

officials: Lieutenant Marquis, Correction Officer John Doe 1, Correction Officer John

Doe 2, Nurse Jane Doe, Warden Erfe, and Correction Officer Rodriguez. Compl. (ECF

No. 1) at 1-2. The plaintiff seeks monetary and injunctive relief against the defendants

for subjecting him to cruel and unusual punishment under the Eighth Amendment to the

United States Constitution. Id. at 14-15. For the following reasons, the complaint is

dismissed in part.

   I.        Standard of Review

        Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell
Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

[C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556). Nevertheless,

it is well-established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

    II.      Factual Allegations

          In July of 2018, Warden Erfe ordered that coolers of ice water be issued to the

south block units at Cheshire because the air conditioner was not working. Compl. ¶ 1.

At approximately 8:45 p.m. on July 28, the plaintiff reported to the medical line to

receive his medications. Id. at ¶ 2. When he left the medical unit and proceed back to his

housing unit, he decided to get a drink of water from the one of the coolers. Id. at ¶ 3.

He entered his cell, retrieved a cup, and went to the cooler to obtain some water, but the

cooler was empty. Id. at ¶ 4. Another inmate named Lewis had also attempted to get

some water but could not do so. Id. Lewis and the plaintiff then lifted the cooler off the

table and brought it to the correction officer’s desk. Id. at ¶ 5.

          On their way to the desk, Officer Rodriguez stopped the two inmates and ordered

them to put the cooler back on the table. Compl. ¶ 6. When the plaintiff explained to




                                               2
Rodriguez that the warden had issued the cooler for inmate use, Rodriguez dismissed him

saying, “I said no, put it back.” Id. The two inmates then placed the cooler back on the

table, and the plaintiff asked Rodriguez to call a lieutenant to the area. Id. at ¶ 7. The

plaintiff heard Rodriguez mutter “something like ‘challenge my authority’” and then saw

him make a phone call. Id. at ¶ 8.

        Approximately a minute or so later, Lieutenant Marquis arrived in the unit.

Compl. ¶ 9. The plaintiff tried to explain the situation to Marquis, but Marquis just told

the plaintiff to sit down. Id. Rodriguez then told Marquis “about things that didn’t

happen” between him and the plaintiff. Id. at ¶ 10. Again, the plaintiff tried to interject,

but Marquis told him to sit down. Id.

        Shortly thereafter, the plaintiff caught out of the corner of his eye someone quietly

walking toward him. Compl. ¶ 12. When he turned his head to see who the individual

was, the plaintiff saw Marquis holding a can of chemical mace at his face. Id. The

plaintiff raised his hands and attempted to tell Marquis that he has asthma, but Marquis

sprayed him in his mouth and face. Id. at ¶ 13. Two other correction officers, John Does

1 and 2, then tackled the plaintiff to the floor. Id.

        The plaintiff could not discern how many officers were on top of him, but it was

definitely more than two. Compl. ¶ 14. While pinned to the floor, the plaintiff yelled

that he was not resisting, but Marquis continued to spray mace into his mouth while the

officers held him down. Id. The officers then placed handcuffs on the plaintiff, brought

him to his feet, and proceeded to escort him to the restrictive housing unit (“RHU”). Id.

at ¶ 15. The plaintiff starting yelling that he had only wanted water and asking why he

had been pepper sprayed, but Does 1 and 2 applied more pressure to his handcuffs, which




                                               3
caused him pain. Id. at ¶ 16. He continued to yell, “You’r[e] hurting me[!] Why did the

[lieutenant] mace me? I only wanted water! You’[re] hurting my wrist[!] Stop!”

Compl. ¶ 17. At that moment, his asthma acted up and he yelled that he could not

breathe. Id.

        When they arrived at the RHU, Marquis ordered Does 1 and 2 to strip search the

plaintiff, and the officers complied. Compl. ¶ 18. The officers then placed the plaintiff in

the RHU cell with in-cell “black box” restraints. Id. Nurse Jane Doe arrived shortly

thereafter and examined the plaintiff’s wrist, which was bruised and swollen. Id. at ¶ 19.

She told the plaintiff that he would “be okay.” Id. No photographs were taken of the

plaintiff’s injury. Id.

        The plaintiff was kept in in-cell restraints for over twenty-four hours and confined

in the RHU for ten days. Compl. ¶¶ 21, 24. He was never provided with any incident

report regarding the use of force or his placement in the RHU. Id. at ¶ 23. Rodriguez

later wrote the plaintiff a disciplinary ticket for “flagrant disobedience.” Id. at ¶ 24.

        On July 30 and September 5, the plaintiff filed grievances regarding the use of

force on July 28, the latter of which was returned without disposition because the plaintiff

did not seek informal resolution with the officers involved. Compl. ¶ 25. He also wrote

a request to Warden Erfe and the deputy warden that they call the state police to report

the assault, but he never received a response. Id. at ¶ 26. The plaintiff filed a freedom of

information (“FOI”) request for all reports made in connection with the July 28 incident,

but to date, he has not received all the requested documents. Id. at ¶ 27.

        In later September of 2018, the plaintiff stopped Warden Erfe in his housing unit

and told him about the assault on July 28 and the tight handcuffs that caused him pain in




                                               4
his wrist. Compl. ¶ 28. He added that he would like to use the telephone to call the state

police about the assault. Id. Erfe responded that the plaintiff could write a letter to the

state police. Id.

    III.      Analysis

           The plaintiff claims that the defendants subjected him to unreasonable use of

force or acted with deliberate indifference to his safety, in violation of his Fourth and

Eighth Amendment rights. Compl. ¶¶ 29-33. Because the plaintiff is a convicted

prisoner, and not a pretrial detainee or arrestee, his claims regarding the defendants’ use

of force and treatment of him after the alleged assault are analyzed under the Eighth

Amendment, not the Fourth Amendment. See Shakir v. Derby Police Department, 284 F.

Supp. 3d 165, 207-08 (D. Conn. 2018). After review of the allegations, the Court will

permit the excessive force claim to proceed against Marquis, Doe 1, Doe 2, and

Rodriguez but dismiss the claims against Nurse Doe and Warden Erfe.

           “[T]he use of excessive physical force against a prisoner may constitute cruel and

unusual punishment [even] when the inmate does not suffer serious injury.” Wilkins v.

Gaddy, 559 U.S. 34, 34 (2010) (quoting Hudson v. McMillian, 503 US. 1, 4 (1992)). To

establish a claim of excessive force under the Eighth Amendment, the prisoner must

satisfy a subjective and objective component. See Sims v. Artuz, 230 F.3d 14, 20-21 (2d

Cir. 2000). The subjective component requires a showing that the official’s use of

physical force was “malicious[] and sadistic[] rather than as part of a good faith effort to

maintain or restore discipline.” Wilkins, 559 U.S. at 40 (quoting Hudson, 503 U.S. at 9).

“The objective component . . . focuses on the harm done; but the amount of harm that

must be shown depends on the nature of the claim.” Sims, 230 F.3d at 21; see also Banks




                                                5
v. County of Westchester, 168 F. Supp.3d 682, 688 (S.D.N.Y. 2016). Although some

degree of injury ordinarily will be required; Banks, 168 F. Supp.3d at 688; the prisoner

does not have to show that he sustained a significant injury in order to prevail on an

excessive force claim. Sims, 230 F.3d at 22; Wilkins, 559 U.S. at 37. A prisoner

sufficiently states an Eighth Amendment claim if he “alleges facts from which it could be

inferred that prison officials subjected him to excessive force, and did so maliciously and

sadistically . . . .” Sims, 230 F.3d at 22.

        Similarly, to state a claim for deliberate indifference to safety, in violation of the

Eighth Amendment, a prisoner must show that the alleged conduct was sufficiently

serious and that the defendants acted with a sufficiently culpable state of mind, that is,

that they acted maliciously and sadistically to cause harm. See Farmer v. Brennan, 511

U.S. 825, 834 (1994). The deliberate indifference standard “requires that ‘the official

know[] of and disregard[] an excessive risk to [the prisoner’s] health or safety.’”

McClendon v. Maldonado, No. 3:16-CV-2136 (SRU), 2017 WL 3821792, at *5 (D.

Conn. Aug. 31, 2017) (quoting Farmer, 511 U.S. at 835). To determine whether a

prisoner faced an excessive risk of serious harm, courts “look at the facts and

circumstances of which the official was aware at the time he acted or failed to act.”

Hartry v. County of Suffolk, 755 F. Supp. 2d 422, 436 (E.D.N.Y. 2010) (internal

quotation marks and citation omitted).

        Construed liberally, the plaintiff’s complaint states a plausible Eighth Amendment

excessive force claim against Marquis, Doe 1, and Doe 2 for spraying him with mace and

tackling him, despite his obedience. The facts alleged do not show any justification for

the officers’ use of force. Although it is not entirely clear from the allegations whether




                                               6
Rodriguez participated in the assault, it appears that he was present during the assault and

failed to intervene. Thus, the Court will permit the Eighth Amendment claim to proceed

against Marquis, Doe 1, Doe 2, and Rodriguez.

        The plaintiff has not, however, stated a plausible Eighth Amendment claim

against Nurse Doe or Warden Erfe. His only allegation against Nurse Doe is that she

failed to treat him after observing his bruised and swollen wrist. Compl. ¶ 19. Doe

allegedly observed his wrist and concluded that he would “be okay.” Id. This allegation,

alone, does not show that Nurse Doe disregarded an excessive risk to the plaintiff’s safety

or well-being. As for Erfe, the plaintiff’s claim is based on the refusal to “investigat[e]”

the assault, punish the officers involved, or allow the plaintiff to call the state police to

report the assault. Compl. ¶ 32. However, there are no allegations that Erfe refused to

investigate the incident. Although he refused to let the plaintiff call the police to report

the assault, he informed that he could write to them and explain what happened. Compl.

¶ 28. There are insufficient facts that Erfe acted with deliberate indifference to the

plaintiff’s safety. Therefore, the claims against Nurse Doe and Erfe are dismissed.

        For relief, the plaintiff seeks monetary damages and three forms of injunctive

relief: (1) an order compelling Warden Erfe to disclose the full names of all other

defendants in this case; (2) an order compelling Erfe to order his FOI liaison, Correction

Officer McMahon, to provide him with all of the documents related to the incident; and

(3) an order compelling all defendants to disclose their home addresses to permit proper

service of the complaint. Compl. at 4. Aside from the fact that the plaintiff has failed to

state a plausible claim against Erfe, it is his responsibility as the individual bringing the

action to provide the identities of the defendants for proper service and conduct his own




                                               7
discovery. Once the defendants have appeared in this case and responded to the

complaint, the plaintiff should consult with defense counsel regarding the discovery of

any information related to the claims in this case. As for his third request, there is no

need for the defendants to provide their home addresses because the plaintiff has been

granted in forma pauperis status, and as shown below, the clerk’s office will effect

service on the defendants. Based on the foregoing, the plaintiff’s request for injunctive

relief is dismissed. Because the plaintiff may not recover damages against state officials

in their official capacities; see Kentucky v. Graham, 473 U.S. 159, 169 (1985); the claims

may only proceed against the defendants in their individual capacities.

                                         ORDERS

       (1) The Eighth Amendment claim for excessive force may proceed against

Marquis, Rodriguez, Doe 1, and Doe 2 in their individual capacities for damages. All

other claims are dismissed. The clerk is directed to terminate Nurse Doe and Warden

Erfe as defendants to this action.

       (2) The Clerk shall verify the current work addresses for Marquis and Rodriguez

with the DOC Office of Legal Affairs, mail a waiver of service of process request packet

containing the complaint (ECF No. 1) to them at the confirmed addresses within twenty-

one (21) days of this Order, and report to the Court on the status of the waiver requests

on the thirty-fifth (35th) day after mailing. If either defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service by the U.S. Marshals

Service on him, and he shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

       (3) The Clerk shall send a courtesy copy of the complaint and this Order to the




                                              8
DOC Office of Legal Affairs.

       (4) Because the plaintiff has not identified John Does 1 and 2 by name, the Clerk

is not able to serve a copy of the complaint on those defendants in their individual

capacities. Within ninety (90) days from the date of this Order, the plaintiff shall file a

notice indicating the first and last name of John Does 1 and 2. If the plaintiff files the

notice, the Court will direct the Clerk to effect service of the complaint on those

defendants in their individual capacities. If the plaintiff fails to identify John Does 1 and

2 within the time specified, the claims against those defendants will be dismissed.

       (5) Marquis and Rodriguez shall file their response to the complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the notice of lawsuit

and waiver of service of summons forms are mailed to them. If they choose to file an

answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They may also include any and all additional defenses permitted by the

Federal Rules.

       (6) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this order. Discovery requests need not be filed with

the Court.

       (7) All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

       (8) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.




                                              9
       (9) If the plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. The plaintiff must give notice of a

new address even if he is incarcerated. The plaintiff should write “PLEASE NOTE MY

NEW ADDRESS” on the notice. It is not enough to just put the new address on a letter

without indicating that it is a new address.

       It is so ordered.

       Dated at Hartford, Connecticut this 10th day of January 2019.



                                                              /s/ MICHAEL P. SHEA
                                                              Michael P. Shea
                                                              United States District Judge




                                               10
